DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
	Applicant’s election without traverse of the species: urethral sphincter, skeletal muscle, female and persistent incontinence in the reply filed on 10/11/17 is acknowledged.
	Claims 3, 5, 13-17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/20.  Claims 1-2, 4, 7-12, 18 and 20 are currently under examination. 
	Claims 7-9, 11, 12 and 20 are free of the art. The closest prior art appears below. Although it would have been obvious to administer the SDF-1 topically to the rectum, there is no teaching or motivation to suggest transluminal injection to the rectal sphincter, multiple injections or use for treating motility. 

Objections
Claims 7-9, 11, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections 35 USC 103(a)
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 10 and 18 are rejected under 35 USC 103 as being unpatentable over Segers et al. (US2010/0272679).

	The difference between the prior art and the instant claims is that Segers does not focus on sphincter administration. However, even though this is taught as one of many embodiments, this reference clearly renders obvious the general treatment of gastrointestinal ulcers via rectal administration. One would be motivated to treat gastrointestinal ulcers by rectal administration as both are taught to be effective for SDF-1 treatment, and Segers teaches that SDF-1 promotes wound healing for ulcers in the gastrointestinal tract. As such, there is a reasonable expectation of success, that SDF-1 can be administered rectally to treat gastrointestinal ulcers. 
	Therefore, claims 1-2, 4 and 18 are met, as rectal sphincters comprise both types of muscle. Claim 6 is rendered obvious because Segers teaches female subjects [0134]. Claim 10 is rendered obvious, because Segers teaches that the SDF-1 is from human sources (e.g., SEQ ID NOs 64-65; para. 0109).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEANETTE M LIEB/             Primary Examiner, Art Unit 1675